             Case 7:20-cr-00240 Document 81 Filed on 06/04/20 in TXSD Page 1 of 1


                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                          McALLEN DIVISION

 UNITED STATES OF AMERICA                                *
 v.                                                      *                    CR. NO.n :       )z;J   -   ~<to -   SI
 DEFENDANT          D"-"
                      t'<:;(      Sf?   v ((/~           *
                       WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT &
                                  ENTRY OF PLEA OF NOT GUILTY

         The defendant, ~        ~ '" r' t ( ~9'''' r,,~       the above referenced case, along with his undersigned
 attorney, hereby acknow edges the following:
         (1) The defendant has received a copy of the indictment in this case. The defendant understands the nature
             and substance of the charges contained therein, the maximum penalties applicable thereto, and his
             constitutional rights, after being advised of all the above by his attorney.
         (2) The defendant understands he has the right to appear personally with his attorney before a judge for
             arraignment in open court on this accusation. The defendant further understands that, absent the
             present waiver, he will be so arraigned in open court.
 The defendant, having conferred with his attorney in this regard, hereby waives personal appearance with his
 attorney at the arraignment of this case and the reading of the criminal indictment, and, by this instrument tenders
 his plea of "not guilty." The defendant understands that once the Court accepts and enters said plea for the
 defendant, that will conclude the arraignment in this case for all purposes.

                       Renuncia a comparecencia personal en la lectura formal de cargos
                                y presentacion de declaracion de No Culpable

 ___________                   ----' el acusado en el caso arriba enumerado, junto con el suscrito abogado, por
 medio de la presente reconoce 10 siguiente:
     1. EI acusado ha recibido copia de la acusacion formal de su caso, y despues de haber sido asesorado por
        su abogado, el acusado entiende la naturaleza de los cargos contenidos en la misma, las penas maximas
        aplicables, y sus derechos constitucionales.
    2. El acusado entiende que tiene derecho a comparecer en persona acompaiiado por su abogado para la
        lectura formal de los cargos presentados en esta acusacion, en audiencia publica ante un juez. Ademas,
        el acusado entiende que en caso de no firmar la presente renuncia a compareeer en persona, tendra que
        comparecer a la lectura de cargos en audien cia publica ante el juez.
Despues de haber consultado con su abogado todo 10 anterior, el aeusado por medio de la presente renuncia a
 eom~areeer e~ persona aeompafiado de su abogado para la leetura formal de los cargos de este caso, y por
medio de este znstrumento ofrece su declaracion de "no culpable".
        EI acusado entiende que una vez que el Tribunal acepte y quede asentada en aetas dicha declaracion el
procedimiento de leetura formal de cargos quedara concluido para prop6sitos legales.                        '

      1- 3-)<>                t1...:i P-iuk:                               ~__               4'./
       Date/Fecha             Signat~~a          del Acusado          <:   ~(De~nt

                                              ORDER
                                                                       Attomey::L:2 •. ...,.~t(,I 4
                                                                                              ,J
                                                                                                              ..s~
       APPROVED, by the Court. A plea of "Not Guilty" is entered for the defendant on
                                                                                            -------

                                                               UNITED STATES MAGISTRATE JUDGE
                                                               McAllen, Texas
